       2:21-cv-00009-JD           Date Filed 05/13/21     Entry Number 19         Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF SOUTH CAROLINA
                                   CHARLESTON DIVISION

Rebecca Sterner,                               )               Case No.: 2:21-cv-0009-JD-MGB
                                               )
                         Plaintiff,            )
                                               )
                   vs.                         )
                                               )                OPINION & ORDER
Goose Creek Rural Volunteer Fire               )
Department et al.,                             )
                                               )
                         Defendants.
                                               )

       This matter is before the Court with the Report and Recommendation of United States

Magistrate Mary Gordon Baker (“Report and Recommendation”), made in accordance with 28

U.S.C. § 636(b)(1)(B) and Local Civil Rule 73.02(B)(2) of the District of South Carolina.1

Rebecca Sterner (“Sterner” or “Plaintiff”), by and through counsel, seeks damages based on her

alleged wrongful termination from Defendant Goose Creek Rural Volunteer Fire Department.

       This action was removed from the Berkeley County Court of Common Pleas to this Court

on January 4, 2020. (DE 1.) Plaintiff filed a Motion to Remand on February 4, 2021. (DE 9.) On

February 22, 2021, Defendants Goose Creek Rural Volunteer Fire Department, Robert Maibach,

Gary Melton, and Steve Varlas (collectively “Defendants”) filed a Brief in Response to Plaintiffs

Motion to Remand. (DE 14.) The Report and Recommendation was issued on March 16, 2021,

recommending that Plaintiff’s Motion to Remand be granted in part and denied in part. (DE 17.)



1
         The recommendation has no presumptive weight, and the responsibility for making a final
determination remains with the United States District Court. See Mathews v. Weber, 423 U.S. 261, 270-
71 (1976). The court is charged with making a de novo determination of those portions of the Report and
Recommendation to which specific objection is made. The court may accept, reject, or modify, in whole
or in part, the recommendation made by the magistrate judge or recommit the matter with instructions. 28
U.S.C. § 636(b)(1).


                                                   1
         2:21-cv-00009-JD        Date Filed 05/13/21       Entry Number 19         Page 2 of 2




         Defendants filed no objections to the Report and Recommendation. In the absence of

objections to the Report and Recommendation, this Court is not required to give any explanation

for adopting the recommendation. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). The

Court must “only satisfy itself that there is no clear error on the face of the record in order to accept

the recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir.

2005).

         Upon review of the Report and Recommendation and the record in this case, the Court

adopts the Report and Recommendation and incorporates it herein by reference.

         It is, therefore, ORDERED that Plaintiff’s Motion to Remand is granted, in part, and is

remanded to the Berkeley County Court of Common Pleas and denied, in part, to the extent

Plaintiff seeks an award of costs and fees.

         IT IS SO ORDERED.

                                                                _____________________________
                                                                Joseph Dawson, III
                                                                United States District Judge

Greenville, South Carolina
May 11, 2021




                                NOTICE OF RIGHT TO APPEAL
         Plaintiff is hereby notified that she has the right to appeal this order within thirty (30) days

from the date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                                    2
